259 F.3d 731 (D.C. Cir. 2001)
Tourus Records, Inc., Petitionerv.Drug Enforcement Administration, Respondent
No. 00-1132
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued March 5, 2001Decided August 17, 2001

On Petition for Review of an Order of the United States Drug Enforcement Administration
Pleasant S. Brodnax, III argued the cause and filed the  brief for petitioner.
Laurel Loomis, Attorney, U.S. Department of Justice, argued the cause for respondent.  With her on the brief was  Wilma A. Lewis, U.S. Attorney at the time the brief was  filed.
Before:  Randolph, Rogers, and Garland, Circuit Judges.
Opinion for the Court filed by Circuit Judge Garland.
Garland, Circuit Judge:


1
Petitioner Tourus Records, Inc.  seeks review of the Drug Enforcement Administration's  (DEA's) denial of its application to proceed in forma pauperis  in a forfeiture proceeding.  We find the DEA's decision to be  reasonable and supported by substantial evidence, and we  therefore affirm its denial of Tourus' application.


2
* In October 1999, an officer of the Richmond Hill, Georgia  police department stopped a van occupied by three men.  The  men told the officer that they were traveling to local colleges,  selling music recorded on compact discs.  After searching the  van, the officer confiscated more than $50,000 in cash, as well  as a quantity of compact discs.


3
Beyond these core facts, the parties dispute the circumstances of the search and seizure.  According to the officer's  report, he stopped the van because it had swerved onto the  highway's shoulder several times, and he searched the van  because his dog alerted to the rear of the vehicle.  The officer  reported that he discovered burnt marijuana residue and  stems in the van's rear ashtray, a bag containing $50,860 in  cash bundled in increments of $1000, and 50 compact discs.


4
According to Tourus, the officer stopped the van without  cause, found no contraband, and seized $50,860 in cash plus  additional money taken from the pockets of the occupants  that was not reported to the DEA.  Tourus also states that  the officer seized 700, rather than 50, discs.  It asserts that  the three men were distributing compact discs for the company, and that the $50,860 in cash were the proceeds of disc  sales.


5
The Richmond Hill police transferred the $50,860 to the  DEA, which in December 1999 initiated administrative forfeiture proceedings pursuant to 21 U.S.C.     881(d).1  On January 20, 2000, in order to have the opportunity to contest the  forfeiture in court, Tourus filed a claim of ownership.  It also  completed an affidavit of indigency to support its request that  the DEA waive the $5000 cost bond ordinarily required to  contest a forfeiture, and permit the company to proceed in  forma pauperis.2  The affidavit filed by Tourus showed that  the company had no monthly income, no assets, no liabilities,  and no expenses.  In support of the waiver application, the  president of Tourus, Paul Dowe, Jr., also filed an affidavit  setting forth his personal finances.  The affidavit stated that  Dowe and his spouse had a combined monthly income of  $4855, savings of $950, a computer worth $5000, recording  gear valued at $3000, a home valued at $157,000, and two  motor vehicles valued at $13,000 and $17,400 respectively. The Dowe affidavit further stated that the couple had two  dependent children and monthly expenses totaling $3670.


6
On March 7, 2000, the DEA sent Dowe a letter, informing  him that it had denied the application to waive the bond and  proceed in forma pauperis.  The letter stated, in relevant  part:


7
Your claim for the above-referenced seized property is being returned to you because the deciding authority found that the Affidavit of Indigency you submitted in lieu of a cost bond is not adequately supported.  As a result, your petition to proceed In Forma Pauperis is denied. Resp't App. at 18.  On March 23, 2000, Tourus filed a petition  in this court, seeking review of the DEA's denial of its  application to proceed in forma pauperis.

II

8
Both Tourus and the government agree that we have  jurisdiction to consider Tourus' petition pursuant to 21 U.S.C.      877.  We agree as well.  Section 877 grants this court  jurisdiction to review "[a]ll final determinations, findings, and  conclusions of the Attorney General under this subchapter." Because the provision under which the DEA initiated administrative forfeiture proceedings, 21 U.S.C.     881(d), is part of  the same subchapter of the United States Code as     877,3 we  have jurisdiction to review final determinations of the Attorney General under that provision.  See Yskamp v. DEA, 163  F.3d 767, 770 (3d Cir. 1998) (holding that     877 provides  courts of appeals with jurisdiction to review DEA forfeiture  proceedings);  Scarabin v. DEA, 925 F.2d 100, 100-01 (5th  Cir. 1991) (same).  And by delegation from the Attorney  General, the DEA's decision to deny Tourus' in forma pauperis application became such a final determination, following its  approval by the Justice Department's Asset Forfeiture and  Money Laundering Section.4  Cf. Roberts v. United States Dist. Court, 339 U.S. 844, 845 (1950) (holding that "denial by  a District Judge of a motion to proceed in forma pauperis is  an appealable order");  Arango v. United States Dep't of the  Treasury, 115 F.3d 922 (11th Cir. 1997) (reviewing a Customs  Service denial of an in forma pauperis petition pursuant to 28  U.S.C.     1331).


9
Although the parties agree about our jurisdiction, they  disagree about the applicable standard of review.  Tourus  contends that we should review the denial of its petition  under the familiar standard of the Administrative Procedure  Act (APA), and overturn the DEA's decision if we find it to be  arbitrary or capricious.  See 5 U.S.C.     706(2)(A).  The government contends that our review is "strictly limited to  consideration of whether the appropriate procedural safeguards were made available to Petitioner," Gov't Br. at 5, and  that we lack authority to review the merits of the DEA's  decision, even under the APA's deferential standard.


10
Tourus' view is the correct one.  The cases the government  cites as supporting extraordinarily limited review do not  involve denials of in forma pauperis status.  Rather, those  cases involve review of a quite different kind of denial:  the  denial of a request for the mitigation or remission of an  administrative forfeiture.  See Yskamp, 163 F.3d at 770; Scarabin v. DEA, 919 F.2d 337, 339 (5th Cir. 1990), reh'g  denied, 925 F.2d 100 (5th Cir. 1991);  In re $67,470.00, 901  F.2d 1540, 1543 (11th Cir. 1990);  see also Arango, 115 F.3d at  925;  United States v. One 1987 Jeep Wrangler, 972 F.2d 472,  480 (2d Cir. 1992).  To clarify the distinction, we briefly  review the procedural landscape.


11
Section 881 makes the provisions of the United States Code  that govern forfeitures for violations of the customs laws  applicable to forfeitures for violations of the drug laws.  21  U.S.C.     881(d);  see Small v. United States, 136 F.3d 1334,  1335 (D.C. Cir. 1998).  Under those provisions and the applicable regulations, the DEA is authorized to subject seized  property to administrative forfeiture by sending written notice of its intent to forfeit to each party who appears to have  an interest in the property, and by publishing such notice in a  newspaper of general circulation once a week for three successive weeks.5  If, within twenty days after the first publication, a claimant submits a claim of ownership and posts a cost  bond of the lower of $5000 or 10% of the value of the  property, or successfully petitions to waive the bond and  proceed in forma pauperis, the administrative proceedings are  terminated and the government must proceed by filing a  claim for judicial forfeiture in a federal district court.6


12
If a claimant fails to submit a claim and post bond (or  successfully obtain a waiver), however, the property is administratively forfeited by default.7  Once property has been  administratively forfeited, the only option available to one  with an interest in the property is to file a petition for  remission or mitigation with the seizing agency.8  Treating an  agency's decision to grant such a petition as an "act of grace,"  the cases cited by the government hold that the courts may  not review the merits of an agency's decision to deny mitigation or remission, but may only determine whether the agency followed the applicable procedural requirements prior to  forfeiting the property.  In re $67,470.00, 901 F.2d at 1543; Scarabin, 919 F.2d at 338-39;  see Yskamp v. DEA, 163 F.3d  at 770;  Arango, 115 F.3d at 925;  One 1987 Jeep Wrangler,  972 F.2d at 480;  see also Ibarra v. United States, 120 F.3d  472, 475 (4th Cir. 1997).  In so holding, these cases appear to  treat the decision to mitigate or remit as an "agency action  ... committed to agency discretion by law," a category of  administrative decisions to which the judicial review provisions of the APA are inapplicable.  5 U.S.C.     701(a)(2);  see  28 C.F.R.     9.7(a)(1) (2000) ("Whether the property or a  monetary equivalent will be remitted to an owner shall be  determined at the discretion of the Ruling Official.").


13
But whatever the appropriate standard may be for reviewing denials of petitions to mitigate or remit, the denial of an  application for in forma pauperis status is a fundamentally  different kind of decision--one that plainly is not committed  to the DEA's unreviewable discretion.  The applicable regulation states:  "Upon satisfactory proof of financial inability to  post the bond, [the deciding official] shall waive the bond  requirement for any person who claims an interest in the  seized property."  19 C.F.R.     162.47(e) (2000) (emphasis  added).9  Nothing suggests that the question of "satisfactory  proof" under this regulation was intended to be determined at  the caprice of the agency.  See Arango, 115 F.3d at 929 ("The  indigency exception ... is an important means of affording  equal access to [judicial forfeiture] hearings and the right to  proceed as an indigent must not be arbitrarily denied."); United States v. Evans, 92 F.3d 540, 542 (7th Cir. 1996) ("The  waiver of the bond is mandatory if the claimant is in fact a  pauper.").  To the contrary, the regulation was adopted in  response to the Ninth Circuit's holding in Wiren v. Eide that  "application of the bond requirement ... [is] unconstitutional  with respect to indigent persons on due process and equal  protection grounds," because it has the effect of "depriving an  individual whose property has been seized of an opportunity  for a hearing solely because of inability to post a bond."  45  Fed. Reg. 84,993, 84,993 (Dec. 24, 1980) (citing Wiren v. Eide,  542 F.2d 757 (9th Cir. 1976)).  The concerns expressed in  Wiren would hardly be ameliorated if, although the government permitted the filing of a waiver application, it retained  unreviewable authority to determine whether proof of indigency has been satisfactorily made.  As Judge Posner put it  in Evans, "it would be anomalous if the government could  pauperize you by seizing all your property and then prevent  you from challenging the seizure by denying you pauper  status, thus requiring you to post a bond with money that you  don't have."  Evans, 92 F.3d at 542-43.


14
The DEA's proposed standard of review is also inconsistent  with the statute the agency concedes grants us jurisdiction to  review this case, 21 U.S.C.     877.  Under that statute,  "[f]indings of fact by the Attorney General" are conclusive  upon the court, but only "if supported by substantial evidence."  That provision necessarily requires the reviewing  court to determine whether the agency's findings have factual  support, and hence eliminates any claim to nonreviewability. And while     877 does not specify a standard for reviewing the  Attorney General's reasoning as distinguished from his factfinding, the APA provides the appropriate default standard: A court must set aside agency action it finds to be "arbitrary,  capricious, an abuse of discretion, or otherwise not in accordance with law," 5 U.S.C.     706(2)(A).10  At a minimum, that  standard requires the agency to "examine the relevant data  and articulate a satisfactory explanation for its action including a 'rational connection between the facts found and the  choice made.' "  Motor Vehicle Mfrs. Ass'n of United States,  Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)  (quoting Burlington Truck Lines, Inc. v. United States, 371  U.S. 156, 168 (1962)).  We now proceed to determine whether  the agency has done so here.

III

15
Tourus contends that the DEA's denial of its application for  in forma pauperis treatment, as embodied in the agency's  March 7, 2000 letter, was arbitrary and capricious, and that  the DEA's decision must therefore be vacated.  Were that  letter the only record evidence of the agency's decisionmaking  process, we would agree.  A "fundamental" requirement of  administrative law is that an agency "set forth its reasons"  for decision;  an agency's failure to do so constitutes arbitrary  and capricious agency action.  Roelofs v. Secretary of the Air  Force, 628 F.2d 594, 599 (D.C. Cir. 1980);  see State Farm,  463 U.S. at 43.  That fundamental requirement is codified in  section 6(d) of the APA, 5 U.S.C.     555(e).  Section 6(d)  mandates that whenever an agency denies "a written application, petition, or other request of an interested person made  in connection with any agency proceeding," the agency must  provide "a brief statement of the grounds for denial," unless  the denial is "self-explanatory."  This requirement not only  ensures the agency's careful consideration of such requests,  but also gives parties the opportunity to apprise the agency of  any errors it may have made and, if the agency persists in its  decision, facilitates judicial review.11  Although nothing more  than a "brief statement" is necessary, the core requirement is  that the agency explain "why it chose to do what it did." Henry J. Friendly, Chenery Revisited:  Reflections on Reversal and Remand of Administrative Orders, 1969 Duke L.J.  199, 222.


16
The DEA's letter denying Tourus' petition to proceed in  forma pauperis does not meet the APA standard.  The letter  says nothing other than that the "Affidavit of Indigency you  submitted in lieu of a cost bond is not adequately supported." Resp't App. at 18.  That is not a statement of reasoning, but  of conclusion.  It does not "articulate a satisfactory explanation" for the agency's action, State Farm, 463 U.S. at 43, because it does not explain "why" the DEA regarded Tourus'  affidavit as unsupported, Friendly, supra, at 222.12  Nor are  the grounds for denying Tourus' application for indigent  status "self-explanatory," 5 U.S.C.     555(e), since the company's affidavit is in the form required by the DEA and lists  zero assets and zero income.  The letter thus provides no  basis upon which we could conclude that it was the product of  reasoned decisionmaking.


17
Ordinarily, the discovery of this kind of error would end  appellate consideration.  When an agency provides a statement of reasons insufficient to permit a court to discern its  rationale, or states no reasons at all, the usual remedy is a  "remand to the agency for additional investigation or explanation."  Florida Power & Light Co. v. Lorion, 470 U.S. 729,  744 (1985).


18
In this case, however, the DEA's March 2000 letter does  not stand as the sole "explanation" of the agency's decisionmaking rationale.  On appeal, the DEA submitted internal  agency memoranda, dated February 2000, that specify the  grounds upon which the DEA denied Tourus' petition.  Although it is true that "courts may not accept appellate  counsel's post hoc rationalizations for agency action," Burlington Truck Lines, 371 U.S. at 168, the memoranda submitted by the DEA are not post hoc rationalizations of counsel. Rather, they represent the "contemporaneous explanation of  the agency decision," and are therefore appropriate subjects  for our consideration.  Camp v. Pitts, 411 U.S. 138, 143 (1973);  see also Citizens to Preserve Overton Park, Inc. v.  Volpe, 401 U.S. 402, 420 (1971) (directing lower court to  examine the record that was before the agency at the time of  decision, in order to determine whether it "disclose[d] the  factors that were considered").  We now turn to an examination of these memoranda.

IV

19
The first memorandum submitted by the government, dated February 2, 2000, is from the DEA to the Justice Department's Asset Forfeiture and Money Laundering Section, and  explains the DEA's decision to deny Tourus' application to  proceed in forma pauperis.  Resp't App. at 16.  The memorandum states that "it appears that Tourus Records, Inc. is a  mere shell corporation," because the corporation's affidavit  discloses that it has "no assets, no expenses, no liabilities, and  no income."  The "true claimant," the memorandum continues, "appears to be its President, Paul Dowe, Jr., who appears to have sufficient assets to post the required bond of  $5,000."  The memorandum notes that "[i]n his affidavit, Mr.  Dowe states that he and his spouse have an average income  of $4,855.00 per month and have $950.00 in a savings account," and that Dowe also has "two (2) vehicles worth a total  of $30,400.00, a computer worth $5,000.00, and recording gear  worth $3,000.00."  Id.


20
The second memorandum is the Justice Department's February 28, 2000 reply, concurring in the DEA's view.  Resp't  App. at 17.  That memorandum states the Department's  agreement that Dowe is the true claimant.  In assessing  Dowe's ability to post the bond, the memorandum reviews the  data cited by the DEA, and further notes that the Dowes own  real property valued at $157,000, that they have two dependents, and that their combined monthly expenses total $3670. The memorandum then compares the Dowes' overall financial  situation with the "year 2000 Department of Health and  Human Services Poverty Guidelines[, which] set the poverty  threshold for a family of four at $1,421 per month," and  concludes that the "petitioner ... has sufficient assets with  which to post the required $5,000 bond without adversely affecting his ability to provide the necessities of life for  himself and his dependents."  Id.


21
Unlike the DEA's March 2000 letter, the two February  memoranda adequately explain the government's rationale for  regarding Tourus Records as unqualified for in forma pauperis treatment.  That rationale is neither arbitrary nor capricious.  The government found that Tourus is not itself the  true claimant, and that the true claimant--Mr. Dowe--is not  indigent.  Rather, the agency found that Dowe has the financial wherewithal to post the required bond, and hence that  waiver of the bond requirement is not justified.  Cf. Unification Church v. INS, 762 F.2d 1077, 1081-82 (D.C. Cir. 1985)  (denying attorney's fees to otherwise eligible applicants because the real party in interest was ineligible for fees).


22
We also conclude that there is substantial evidence to  support the factual findings upon which the DEA's reasoning  is based.  First, although Tourus represents itself as a company that produces and markets music recorded on compact  discs, its financial affidavit states that Tourus has no income,  no expenses, and no assets of any kind.  The personal affidavit of Tourus' president, by contrast, states that Dowe does  have income, expenses, and assets, including the recording  gear that one might ordinarily expect a recording company to  have.  While this might not require the conclusion the DEA  reached, it does adequately support the agency's determination that Tourus Records is merely a shell corporation, and  that Dowe is the real party in interest whose financial capacity should be evaluated in deciding whether to waive the bond  requirement.


23
Second, the evidence supports the DEA's conclusion that  Dowe himself does not qualify for in forma pauperis status. That evidence includes family income of almost $60,000 per  year, well in excess of the family's annual expenses, plus  assets of approximately $200,000.  This financial information  provides substantial evidence to support the DEA's finding  that Dowe is able to post the required $5000 bond--particularly in light of the fact that the DEA permits a claimant to post bond with either cash or sureties.  See 21 C.F.R.      1316.76(a) (2000);  Resp't App. at 2 (DEA notice form).13

V

24
Although the notice by which the DEA denied Tourus'  application to proceed in forma pauperis was insufficient to  satisfy the requirements of the APA, the internal memoranda  upon which it was based are sufficient.  Those memoranda  make clear that the DEA's rationale for denying the application is reasonable, and that its findings are based on substantial evidence.  Indeed, a remand to correct the initial notice  would serve no purpose, as the agency could and no doubt  would simply retransmit its internal memoranda to petitioner. See Envirocare of Utah, Inc. v. Nuclear Regulatory Comm'n,  194 F.3d 72, 79 (D.C. Cir. 1999) (noting that "reversal and  remand is 'necessary only when the reviewing court concludes  that there is a significant chance that but for the error the agency might have reached a different result' " (quoting  Friendly, supra, at 211)).  Accordingly, the DEA's denial of  Tourus Records' application to proceed in forma pauperis is


25
Affirmed.



Notes:


1
 Section 881(a)(6) of Title 21 provides that proceeds of drug  offenses are subject to forfeiture to the United States.  Section  881(d) makes the provisions of the customs laws regarding administrative forfeiture applicable to forfeitures under     881.


2
 Congress abolished the bond requirement for forfeiture proceedings commenced after August 23, 2000.  See Civil Asset Forfeiture Reform Act of 2000, Pub. L. No. 106-185,      2(a), 21, 114 Stat.  202, 204, 225 (2000) (section 2(a) codified at 18 U.S.C.      983(a)(2)(E)).  This opinion describes the law as applicable to the  forfeiture proceedings in Tourus' case, which commenced in December 1999.


3
 Both are in subchapter I ("Control and Enforcement") of Chapter 13 ("Drug Abuse Prevention and Control") of Title 21 ("Food  and Drugs") of the United States Code.


4
 Except where delegated to another Department of Justice official, the Attorney General has delegated to the DEA certain  "functions vested in the Attorney General" by the Comprehensive  Drug Abuse Prevention and Control Act of 1970 (as amended),  which includes      877 and 881.  28 C.F.R.     0.100(b) (2000).  The  Attorney General has also delegated supervision of civil and criminal forfeiture actions to the Criminal Division of the Justice Department.  See 28 C.F.R.     0.55(c), (d) (2000).  And the Department's  U.S. Attorneys' Manual provides that "[i]n cases where the seizing  agency believes there are clear and articulable reasons for denial"  of an in forma pauperis petition, "the request for waiver shall be  referred ... for final determination" to the Asset Forfeiture and  Money Laundering Section of the Criminal Division.  U.S. Department of Justice, United States Attorneys' Manual,       9-112.220, 9-119.112.  As discussed infra Part IV, the Asset  Forfeiture and Money Laundering Section made the final determination with respect to Tourus' application.


5
 See 19 U.S.C.     1607;  21 C.F.R.     1316.75 (2000).


6
 See 19 U.S.C.     1608;  19 C.F.R.     162.47 (2000);  21 C.F.R.       1316.76(b), 1316.78 (2000);  see also Ibarra v. United States, 120  F.3d 472, 474 (4th Cir. 1997);  Boero v. DEA, 111 F.3d 301, 304 (2d  Cir. 1997).  But see supra note 2 (noting that Congress abolished  the bond requirement for forfeitures commenced after August 23,  2000).


7
 See 19 U.S.C.     1609;  19 C.F.R.     162.46 (2000);  21 C.F.R.      1316.77 (2000);  Small, 136 F.3d at 1335;  Boero, 111 F.3d at 304.


8
 See 19 U.S.C.     1618;  21 C.F.R.     1316.79 (2000);  28 C.F.R.       9.1-9.9 (2000);  Ibarra, 120 F.3d at 475.


9
 Neither the governing statutes nor the DEA forfeiture regulations provide for proceeding in forma pauperis in lieu of posting a  bond.  Section 881(d) of Title 21, however, makes relevant U.S.  Customs Service regulations, like 19 C.F.R.     162.47(e), applicable  to DEA forfeiture proceedings.  See Clymore v. United States, 164  F.3d 569, 572 n.3 (10th Cir. 1999);  Small, 136 F.3d at 1335;  see also  Jones v. DEA, 801 F. Supp. 15, 23 (M.D. Tenn. 1992);  Resp't App.  at 2 (DEA notice form advising petitioner of the availability of  waiver on grounds of indigency).


10
 See Al-Fayed v. CIA, 254 F.3d 300, 304 (D.C. Cir. 2001) (noting  that the APA provides the standard of review where none is  mentioned by the statute);  Arango, 115 F.3d at 925, 928 (holding  that the APA's arbitrary or capricious standard applies to the denial  of in forma pauperis status in forfeiture proceedings);  Evans, 92  F.3d at 542 (same).


11
 See Camp v. Pitts, 411 U.S. 138, 142-43 (1973);  Burlington  Truck Lines, 371 U.S. at 167-69;  Roelofs, 628 F.2d at 599-600; Tabor v. Joint Bd. for the Enrollment of Actuaries, 566 F.2d 705,  711 (D.C. Cir. 1977).


12
 See Jones, 801 F. Supp. at 24-25 (reaching the same conclusion  with respect to the same form denial of waiver by the DEA);  cf.  Philadelphia Gas Works v. Federal Energy Regulatory Comm'n,  989 F.2d 1246, 1251 (D.C. Cir. 1993) (holding that FERC's approval  of a pipeline charge, on the ground of "unique facts and circumstances" and "equity," "leaves regulated parties and a reviewing  court completely in the dark as to the core of FERC's reasoning"); Washington v. Office of the Comptroller of the Currency, 856 F.2d  1507, 1513 (11th Cir. 1988) (holding that an agency denial of a  hearing on the ground that "the substantial expense and inconvenience ... is not warranted" was not " 'a brief statement of the  grounds for denial' as required under Section 555(e)").


13
 Tourus failed to file a reply brief in this case.  At oral argument, petitioner noted that it is a Virginia corporation, and contended that Virginia law does not permit "piercing the corporate veil" in  a case like this.  He also contended that, because the DEA's form  affidavit (which is itself a copy of the in forma pauperis affidavit set  forth in Form 4 of the Federal Rules of Appellate Procedure) asks  the applicant to list asset "value" rather than "net value," Dowe's  net worth was overstated by an unstated amount of mortgage and  other debt.  Petitioner has waived these contentions by waiting  until oral argument to raise them.  See Galvan v. Federal Prison  Indus., Inc., 199 F.3d 461, 468 (D.C. Cir. 1999).  But even if the  arguments were not waived, neither would affect our conclusion. The validity of the DEA's determination to treat Tourus as a shell  for purposes of its own bonding requirements is a question of  federal, not Virginia, law, and rests on whether that determination  satisfies the requirements of the APA.  Cf. Chicago Sch. of Automatic Transmissions, Inc. v. Accreditation Alliance of Career Schs.  & Colleges, 44 F.3d 447, 449-450 (7th Cir. 1994).  And even if  Dowe's net worth were lower than that which appears on the face of  his affidavit, it would not affect our conclusion that there is substantial evidence to justify the determination that he is capable of  securing a $5000 bond, particularly given the opportunity to utilize a  surety.